Case 1:19-cv-00055-WES-PAS Document 1 Filed 02/05/19 Page 1 of 21 Page|D #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

Jonathan J. Rodriguez Aragones
Plaintiff

v. : Civil Action No.

nata" G%E

Michael R. Pompeo, Secretary,
Department of State,Agency

 

Defendant
: 4 Jury Trial Demanded
Dé§endant :
§§ CoMPLAINT
PRELIMINARY sTATEMENT

c
¢-4.¢

 

This is an employment-related action for violations of the Plaintift’s civil rights by
his federal employer, the US DEPARTMENT OF STATE, under Title VII of the Civil Ri
ghts Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”). The employer en
gaged unlawful employment discrimination and retaliation in violation of Title VII by eng
aging in retaliatory acts against the Plaintiff for his participation in protected aetivity. T
he Plaintiff made a request for accommodation When

The Plaintiff became incapacitated due to a Work related spinal injury While his Wi
fe and him Were in transit to an overseas assignment The Plaintiff Was placed on MED
EVAC orders in the Boston Area. Due to the severity of the Plaintiffs condition, Reloca

tion Was medically contraindicated The Plaintiff, at the suggestion of his Assignment O

 

 

Case 1:19-cv-00055-WES-PAS Document 1 Filed 02/05/19 Page 2 of 21 Page|D #: 2

he form of reassignment Plaintiff’ s condition was such that he was incapable of perfor
ming the duties of the position of a Foreign Service Special Agent with the Diplomatic Se
curity Service. From his initial request for assistance, the Plaintiff was the target of false a
ccusations, misrepresentations, negative memoranda, and internal investigations portrayin
g him as an insubordinate disobedient employee. Further, Plaintiff became the target of
retaliatory and hostile acts when attempted to exercise his rights under Rehabilitation Act
of 197 3, as amended, 29 U.S.C. 791 and the Americans with Disabilities Act and when att
empted applied Disability Retirement perpetrated by the very individuals he was required
rely upon for assistance Plaintiff became the subject of two removal proceedings which
were based on false statements and misrepresentations of his condition and failing to obe

y an illegal order.

JURISDICTIGN AND VENUE
l.
This action is brought for discrimination in employment pursuant to Title Vll of th
e Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race, color, gen
der, religion, national origin); Americans with Disabilities Act of 1990, as codified, 42 U.
S.C.§§12112t012117;
2.

The unlawful employment practices alleged below were committed and/or execute

 

Case 1:19-cv-00055-WES-PAS Document 1 Filed 02/05/19 Page 3 of 21 Page|D #: 3

d by supervisory personnel of the U.S Department of State (“AGENCY”). The claims ar
ise from events which occurred while the Plaintiff lived in Providenee, Rhode Island. A
ccordingly, venue lies in the United States District Court for the State Rhode Island under
28 U.S.C. § 139l(b) and 42 U.S.C. § 2000e-5(t)(3).
PARTIES
3.

The Plaintiff, Jonathan J. Rod rig uez-Aragones, is an adult individual who has a mailin

g address of 221 Fountain Street, Framingham, Massachusetts, 01702 , , and is a FS-04 [S
pecial Agent] employed by the US Department of State, Bureau of Diplomatic Security, D
iplomatic Security Service.
4.
The Defendant, Michael R. Pompeo, is the Secretary of the U.S. Department of State, the
agency that employs the Plaintiff at the Diplomatic Security Service and is the named def
endant herein in his official capacity.
STATEMENT OF FACTS

5.
The Plaintiff had been employed full time by the Department of State for approximately 6

years and has worked as a Special Agent at all times relevant hereto.
6.

While working as a Special Agent, Plaintiff and his wife departed Washington D.C en rou

 

Case 1:19-cv-00055-WES-PAS Document 1 Filed 02/05/19 Page 4 of 21 Page|D #: 4

te to his next assignment US Embassy La Paz in Bolivia.
7.
Due to temperature related travel restrictions the Plaintiff was required could not ship his
dog from Washington D.C, and opted to ship from Boston, Massachusetts.
8.
On or about October 30, 2013, Plaintiff returned to Washington D.C for to ship his Specia
l Protective Equipment. During this visit Plaintiff was began exhibiting pain in discomf
ort and was seen at George Washington Hospital Emergency Room. He was released wi
th instructions to follow up with his primary care physician.
9.
On November 5, 2013, Plaintiff was hospitalized due to a painful paralysis of the right leg
prior to departure to post. This injury rendered Plaintiff unable to bear weight for or to
sit at all.
l0.
November 6, 2013, Plaintiff advised US Embassy La Paz, Assignments Offlcer Timothy
Dalton (hereafter AO), and Career Development ()fficer Todd Healy (hereafter CDO) of
his condition. AO, he advised that since there is no way to guarantee how long recovery
would actually take, the course of action should be as follows:
l) Break the assignment

2) Get a 5/ 8 waiver due to Medical issues

 

Case 1:19-cv-00055-WES-PAS Document 1 Filed 02/05/19 Page 5 of 21 Page|D #: 5

3) Assign me to the Boston Field Office (hereafter BFO) as Double Incumbent (Dl
) or one of the available assignments (there were two at the time).
Plaintiff followed up with my CDO and advised him of the conversation with the AO.
ll.
On December 16, 2013, Plaintiff requested that due to my temporary disability and inabili
ty to travel, l requested to be assigned to BFO (they had two assignments available on the
bid list).
12.
On December l7, and after CDO insisting Career Developments and Assignments Office
(hereafter CDA) needed the documents l forwarded the documents provided to the Office
of Medical Service (hereafter l\/IED). MED issued Medical Evacuation Orders for Boston
retroactive to October 30, 2013.
13.
On December 18, 2013, after communicating with RSO ()ffice La Paz, Plaintiff was told
CDA had informed Post that l would arrive within six (6) weeks. Plaintiff inquired abou
t this from CDO and restated his request to be accommodated Plaintiff was informed th
at CDA and the assignments panel had thought that l may get better within six (6) weeks
despite evidence available. As a result, they were going to wait and see what happened
l4.

Plaintiff contacted CDO advising their belongings were either at post or en route to it had

 

 

Case 1:19-cv-00055-WES-PAS Document 1 Filed 02/05/19 Page 6 of 21 Page|D #: 6

no winter clothing or a place to live. Plaintiff stated these conditions would be detrimen

tal to his recovery and create unnecessary hardship to me and my family. CDO was that

he was the intermediary and the CDA management decided to wait and we would need to

do so.

15 .

Plaintiff called AO to discuss the issue, he advised that someone in CDA’s and DSs mana

gement had decided to wait despite the information available and that unfortunately there

was nothing that could be done. The decision was done far above and beyond his head
Plaintiff continued to plead his case with CDA through CDG for the remainder of Dece

mber and January and received no response.

l6.

()n January 15, 2014, Plaintiff poke with CDO regarding my situation and being able to re

sume some duties effective April given certain restrictions CD() requested Plaintiff wr

ote a memorandum (email), requesting my assignment to La Paz be broken and Plaintiff b

e reassigned to BFO due to inability to report anywhere else. Plaintiff followed his instruc

tions and sent him the email.

17.

On lanuary 29, 2014, Plaintiff was informed that my assignment was broken and that the

panel had knowingly and willingly assigned me to the DC area regardless of medical restr

ictions and would not issue orders for Plaintiff to return to DC. Plaintiff inquired about th

 

 

Case 1:19-cv-00055-WES-PAS Document 1 Filed 02/05/19 Page 7 of 21 Page|D #: 7

e available positions in BFO and was told “those assignments were given to someone else
and the panel wants you to get back to DC.” Plaintiff stated that Plaintiff was not going t

o disobey medical orders, and could barely walk and needed assistance for most basic nec

essites. CDO replied he could not override the panel and asked if Plaintiff had sufficient
leave.

l 8.

In February l4, 2014, Plaintiff provided additional documentation from my Doctors statin

g the need for me to remain in the Boston area. After speaking with the CDO he stated t

hat he would bring my concerns to the panel and get back to me. At this time, Plaintiff r

esubmitted hi request for reasonable accommodation assignment to BFO in writing as ne

w positions had became available. Plaintiff further discussed the issue with MED and the

y advised to reach out to Employee Relations for assistance At this point all communic

ation stopped from CDA. Plaintiff began addressing the issue of belonging effects with H

RTECH who stated that John Collins would take care of personal effects. During a telep

hone conversation, HRTECH Mildred Hall stated that no emergency storage of my effects
would be authorized and that Plaintiff would need to receive the effects upon their arriva

l to DC.

l9.

On February 28,Plaintiff received broadcasted email stating that my CDO was in training

and would not return until April. Plaintiff reached out to Laurie Darlow, Senior DS Assig

Case 1:19-cv-00055-WES-PAS Document 1 Filed 02/05/19 Page 8 of 21 Page|D #: 8

nments Officer, and she advised to direct all communications to Mike Kearns. Plaintiff in
quired the status of my bid to BFO and was told that Plaintiff assigned to DC, “the panel
will wait until you recover and send me overseas”. Plaintiff asked about over complement
status at BFO and he stated the panel will not place me at BF 0 because it is not the way
they normally do it. Plaintiff cited examples of agents who were either double incumbent
or placed as over complement in BFO and other field offices, the financial benefit to assig
n me to BFO, and cited the GPM disability reassignment guidelines Plaintiff was told by
CDO Kearns the panel chose not to do it that way in this case and “if they cared about cos
ts Plaintiff would have assigned me to BFO to begin wit .” CDO Kerns also stated that
the panel may to have someone drive me to DC so Plaintiff can report to work. Plaintiff in
quired about orders and that my belongings would need to be authorized in emergency sto
rage, as my vehicle did Plaintiff was directed to Human Resources Technician (hereafter
HRTECH).
20.
On February 28, 2014,Plaintiff reached out to Employee Relations to seek assistance A
t their direction spoke with Ms. Eliza Bethune-King. She was surprised CDA had not di
rected me to her office sooner and was concerned as to why this situation had been going
on for so long unaddressed. Plaintiff forwarded her all my documents and she said she wo
uld do some research.

21.

 

 

Case 1:19-cv-00055-WES-PAS Document 1 Filed 02/05/19 Page 9 of 21 Page|D #: 9

On March 6, 2014, Plaintiff was contacted by Mr. Louis Saddler regarding my request an
d he requested additional documentation Plaintiff provided all documentation to Mr. Sad
dler, to include a March 14 letter from my physician stating Plaintiff would not be re-eval
uated for another seven (7) months. The letter also addressed that it was too early to ass
ess permanency and need for surgery. Surgery would require an additional 6-8 month re
covery.
22.
On March 12,' 2014, HRTECH Mildred Hall advised Plaintiff that John Collins would ass
ist with the issue. Mr. Collins then sent out an email instructing various individuals to u
se the original orders (and thus floating the expense of shipment) to recall the items back t
o DC. Plaintiff reached out to him via email and reiterated the need for emergency storage
until Plaintiff was reassigned he replied that they would handle it later and hopefully Pla
intiff would recover by then. Plaintiff told him that my treatment was ironed out for the ne
xt 7 months and if Plaintiff needed surgery Plaintiff would need an additional 8 months to
recover. No response was received Plaintiff received an email from CDO Kerns stat
ing that the intent was to maintain status quo and wait until Plaintiff recover to be reassig
ned overseas. Plaintiff discussed this with Louis Saddler who advised his office had not m

ade a determination yet.

23

 

 

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 10 of 21 Page|D #: 10

On March 14, 2014, Plaintiff was informed by l\/[ED that based on my most current medic

al information, Plaintiff could return to work but my medical clearance would be downgra

ded to a Class 5- domestic assignment only.

24.

Gn March 15, 2014,Plaintiff notified Mr. Saddler and CDO Kerns that Plaintiff had been

granted a Class 5 medical clearance. During a telephone call CDO Kerns advised the B

FO assignment may come to fruition but that Plaintiff need to get approval from Dr. Filso

n’s office. Plaintiff asked why, and was advised Dr. Filson’s office needed to make a de

termination to the Director’s office regarding Plaintiff Psychological suitability.

25.

On April 8, 2014 conversation, Mr. Collins stated that Plaintiff the old orders were being

used because of budgetary reasons Plaintiff brought up the issue of storage, he refused to

grant it. Plaintiff reiterated treatment schedule placing me in the Boston area from 7-15 m

onths. He Warned that after that time, sick or not, Plaintiff would need to take my items in
DC or pay out for retail rates for storage. Plaintiff inquired about travel orders returnin

g to DC to which Mr. Collins then excused himself and hung-up. Mr. Collins sent an em

ail to the Department’s transportation office stating 90 days of storage were authorized gi

ven my overwhelming circumstances

26.

In the alternative, the Agency and Bureau of Diplomatic Security has admittedly us

10

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 11 of 21 Page|D #: 11

ed a reasonable accommodation process that markedly varied from what is directed in thei
r own policies and procedures The process was completely or partially motivated by the
ir intent to penalize him for his lawful, protected conduct in requesting a Reasonable Acc
ommodation through the proper channels once he discovered that the office of CDA had
misrepresented and concealed the procedure to follow.

27 .

DARLOW and Management reviewed, and approved the Plaintiff’ s use of leave, a combi
nation of COMPTIME, ANNUAL, and SICK LEAVE. The only issue in question was t
hat Plaintiff claimed more hours than he should have (10 hrs of leave versus 8 hrs) which
was corrected by DARLOW.

28.

DARLOW and HR TEC JOHN COLLINS, conferred regarding Plaintiff‘ s situation. Th
e two of them decided not to issue orders returning the Plaintiff to Washington, DC. HR
TEC JOHN C()LLINS, COMPLAINTANT was out of pocket for all return expenses de

spite having been in Boston on MEDICAL EVACUATI()N ORDERS.

29.

KEARNS contacted the Plaintiff under the auspices of a short tour assignment, which wo
uld require Bureau Chief Approval. Plaintiff asked KEARNS to go directly with Direct
or Moore, since there was a prior EEO case with SA Kimber Davidson. KEARNS repli

ed “if KIMBER is not onboard this won’t happen.” Shortly thereafter, KEARNS and D

ll

 

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 12 of 21 Page|D #: 12

ARLOW released Plaintiff’s medical documents to DS/EX without permission

30.

When Plaintiff became aware of CDA’s deception under DARLOW and KEARNS, he co

ntacted Disability and Reasonable Accommodations Division (DRAD). lt was then foun

d CDA has never forwarded his requests through the proper channels CROCKER beca

me involved and retaliated against the Plaintiff by willfully ignoring the Plaintiff’ s medic

al restriction of travel.

31.

A data entry error made by the DS/EX time keeper in which the Plaintiff was charged two
types of leave for the same days CROCKER refused to correct it stating the error wou

ld not be corrected since she did not think Plaintiff should had been allowed to use his lea

ve.

32.

CRf)CKER falsely accused the Plaintiff and his Physicians of fraud in April to the Office

of the lnspector General. As a result, SA Stan Beckton attempted to interrogate Plaintiff

’s physicians without a medical release. The accosting became such that the legal depart

ments of both UMass Medical Center AND Harvard became involved in order to prevent

unauthorized access to my medical information during the interviews

33.

After meeting with DRAD, CROCKER and KEARNS contacted Plaintiff claiming his re

12

 

 

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 13 of 21 Page|D #: 13

quest was DENIED, and that DRAD did not have the authority to override them. Plainti

ff inquired about the denial letter for his reasonable accommodation in order to apply for

Disability Retirement, to which CROCKER threatened the “BUREAU will not allow that

to happen.” CROCKER then referred Plaintiff to OPM to “give it his best shot, but this

will come back to bite you.”

34.

CROCKER refused to allow the Plaintiff to use any leave despite supporting medical doc

umentation, and demanded letter to state Plaintif “could not work at all,” which would ha

ve made him ineligible for reasonable accommodation request. As a result, Plaintiff did

not have any income for the month of May and June.

3 5

CROCKER’s claim of confronting Plaintiff about fraud and getting him to admit to it is a

material misrepresentation of facts Being a Law Enforcement Officer, CROCKET wou

ld have had to provide Plaintiff with Garrity Warnings in writing if such event took place.
Further, this would mean CROCKER was conducting her own investigation outside tha

t of OIG. Both forbidden practices

36.

The ROI states that Plaintiff was denied because he failed to participate in the interactive

process This an unsupported conclusion and material misrepresentation of facts The

decision to place the Plaintiff in overcomplement status was a bureau decision outside the

13

 

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 14 of 21 Page|D #: 14

reasonable accommodation’s process
37 .
The agency has provided evidence that show the Bureau of Diplomatic Security, initially
was attempting to grant the Plaintiff’ s request of accommodation without involving the Di
vision of Reasonable Accommodations and Disability (DRAD). As the Director MOOR
E inquired about Plaintiff’s condition and status, Special Agent Laurie DARLOW from th
e Office of Career Development and Assignments (CDA) OMITS that Plaintiff had order
s issued by the Office of Medical Services (MED) to remain in Boston for medical treatm
ent, which included PERDIEM, HOUSING, EXPENSES, and TRANSPORTATION. R
ather, she states to DS/EX that “He does not want to go overseas,” essentially halting the
process of accommodating the Plaintiff Thereafter all efforts to assist stop, the CDA conti
nues to misrepresent themselves as the responsible party for reasonable accommodation r
equests. The agency admits that even though Plaintiff made his first request for reasona
ble accommodation in November 2013, CDA did not direct explain the process until APR
IL 2014. This was three (3) months after the Plaintiff had discovered DRAD was respon
sible for the request.
3 8 .
Af`ter successfully obstructing the Plaintiffs request for reasonable accommodation the Ag
ency continued to engage in continuous actual and attempted unlawful discrimination agai

nst him by actions that were designed to intimidate, harass and otherwise penalize the Plai

14

 

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 15 of 21 Page|D #: 15

ntiff. This included and not limited to issuing and illegal order for him to relocate to Wa
shington DC; Refuse appeal rights for Disability Retirements; Request Removal for Caus

e after Plaintiff became medically unable to fulfill the duties of his Job; false statements t

o EEO investigators; refusal of returning household goods and effects; Deny Plaintiffs rig
ht to appeal a Secondary Removal; relied on statements known to be false during EEOC p
roceedings in order to fractionalize and manipulate the process to the agency’s favor.

39. `

On or about May 1, 2014, while the Plaintiff was attempting to recover from his injury, he
requested assistance from CDA Crocket and CDO Keams to apply for Disability Retire
ment. Their response was “The Bureau will not let that happen.” When the Plaintiff rest
ated his request, he was told “that is between you and OPM.” As a result, Plaintiff attem
pted to file for Disability Retirement with f)Pl\/I. In June 2015, the Plaintiff was informe
d by DS Executive Director (DS EX) that he needed to apply for disability retirement with

RET (the Department’s internal process) and that the Bureau was trying to remove the Pl
aintiff for cause and would not consider a removal on the grounds medical inability to per
form.

40.
On June 16, 2015 Plaintiff applied for Disability Retirement as outlined by 3 FAM 6160 (
See attached). Plaintiff’s claim was denied the Principal Deputy Assistant Secretary HR

/PDAS by citing the restrictive nature of the Foreign Service Act of 1980. This letter wa

15

 

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 16 of 21 Page|D #: 16

s dated prior to Plaintiff’s application Explanatory statements were not listed, nor were
there any statements refuting the validity of the evidence presented by two physicians w
ho provided evidence that Plaintiff is unable, because of disease and injury, to render usef
ul and efficient service as a Federal Law Enforcement Officer.
41.
Reconsideration was requested and new documents were submitted to the attention of the
Director General. Supporting documentation was presented with language directed to ad
dress the requirements of the Foreign Service Act of 1980. This reconsideration was N
OT presented to the Director General by RET. Rather, claim was denied the Principal D
eputy Assistant Secretary HR/PDAS by citing the restrictive nature of the Foreign Service
Act of 1980 in a letter identical to the initial denial. The initial denial did not meet the
requirements of 3 FAM 6165 DETERMINATION AND RECONSIDERATION:
42.
The Complainant brought this matter to the attention of RET personnel, its Director, and
HR/PDAS who allegedly authored both denials His request for clarification received n
o response and he was never advised about his rights and option of grievance The self-s
erving allegation that all procedures were followed is not supported by the facts or docum
entation provided As a result, these statements are material misrepresentation of facts
made under oath and should be handled accordingly

43.

16

 

 

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 17 of 21 Page|D #: 17

Given the ranking, level of experience, competence of the individuals involved and the ea
se with which these governing regulations can be found, pretext can be inferred Further
, the refusal by RET and HR/PDAS to forward the reconsideration request to the Director
General, can only be interpreted as efforts to prevent the claim from going further despite
the Plaintiff meeting all requirements set by law for disability requirement Further, Dr.
Ballerino’s statement that in the last year, ten (10) other Special Agents have been denied
disability retirement by using the same flawed interpretation of policies should be interpre
ted as discriminatory animus within the organization

44.

Subj ected to a hostile work environment characterized by ignoring all evidence that suppo
rted his inability to report for duty and began removal for cause proceedings

Through the statements of CDA Kerry Crocket and DS/EX the Plaintiff has been warned t
hat his attempt to seek disability retirement and involvement with EEO Process regarding
his Reasonable Accommodation Request would “Come back to Bite Him.” Further, refu
sal by the Executive Director of the Bureau of discharging the Plaintiff for his medical ina
bility to report to duty and perform his job despite the medical evidence available itself is
a retaliatory act. Multiple attempts were been made by various members of the Departm
ent to coerce the Plaintiff in to traveling against his medical orders

45.

Further, refusal to forward the reconsideration request to the Director General denied the

17

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 18 of 21 Page|D #: 18

Plaintiff from receiving a proper hearing. The Complainant was denied the opportunity t
o present exculpatory evidence to the Director General. Thus ensuring the Bureau’s suc
cess attempt to remove the Plaintiff for failing to report, and a secondary removal for poor

performance
46.
Plaintiff and his wife has suffered economic losses by the agency’s failure to provide an a
ccomodation, including a loss of the increased pay, pension, and benefits that come with t
he position.
47 .
Plaintiff has suffered emotional and physical stress because of the unlawful treatment he r
eceived for engaging in protected activity.
48.
The retaliatory conduct of the Employer constitutes unlawful employment discrimination
and specifically violates and related regulations

STATEMENT OF CLAIM

49.
The discriminatory conduct of which I complain in this action includes but not limited to:
Termination of employment; F ailure to accommodate my disability; Unequal terms and
conditions of my employment; Retaliation; Other acts: Refusal to grant Disability

Retirement; Denial of relocation of household goods; Refusal to correct OPF.

18

 

 

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 19 of 21 Page|D #: 19

EXHAUSTION OF ADMINISTRATIVE REMEDIES
5 0.
The Plaintiff timely filed for Pre-Complaint Counseling and, thereafter, timely exhausted
the requisite administrative remedies before the Equal Employment Opportunity Commiss
ion prior to timely filing this action. A second, related EEOC complaint was filed and, t
hereafter, timely exhausted the requisite administrative remedies before the Equal Employ
ment Opportunity Commission prior to timely filing this action. A third, related EEOC co
mplaint was filed and is before the Agency at this time.
51.
On November 7, 2018, Plaintiff sent an email to OFO inquiring as to the status of the app
eal. On November 8, 2018, Plaintiff was informed the OFO had issued a decision and ri
ght sue letter on September 11, 2018. Plaintiff received the decision letter via email on N
ovember 8, 2018.
52.
The Plaintiff has performed all conditions precedent, if any, required for the filing and pu
rsuit of a claim for judicial relief under Title Vll and its related regulations

REMEDIES and RELIEF

53.
The Plaintiff is entitled to relief under Title VII for his employer’s unlawful discriminator

y conduct and retaliation, including but not limited to for the Employer’s disparate treatm

19

 

 

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 20 of 21 Page|D #: 20

ent of the Plaintiff for engaging in protected activities

54.

Plaintiff respectfully requests that the Court enter judgment in his favor and against the D
efendant and direct the following relief:

a. For a money judgment representing compensatory damages, including lost
wages, damage to credit, professional standing, incurred debts as a result of
the defendants actions, and all other sums of money, including retirement be
nefits and other employment benefits, together with interest thereon;

b. For a money judgment representing liquidated damages for the Defendants’
willful violations of Title VII, and any related statutes, regulations and right
SS

c. For a money judgment representing prejudgment interest;

d. For an Order directing the Defendant to promote the Plaintiff to the position

of FS 2, with back pay and benefits;

e. In the alternative to the relief requested in preceding subparagraph, for an
Order directing the Defendant pay the Plaintiff front pay fro those wages he

would be receiving if he had been properly considered for promotion and p
rofessional standing to date;
f. That the Court retain jurisdiction over this action until the Defendant has full

y complied with Orders of this Court and that the Court require Defendant t

20

 

 

Case 1:19-cV-00055-WES-PAS Document 1 Filed 02/05/19 Page 21 of 21 Page|D #: 21

o file such reports as may be necessary to supervise such compliance;
g. For costs of suit, including an award of reasonable attorneys’ fees; and
h. For such other and further relief as may be just and proper.
JURY DEMAND
55. The Plaintiff herein hereby demands a trial by jury on all issues in this action.
WHEREFURE, the Plaintiff respectfully requests that the Court enter judgment in
his favor and against the Defendant.

Respectfully Submitted,

  
 

Jonat an J.

Date: 02/1/2019

Plaintiff

21

 

